                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Keith Eugene Washington,                            Case No. 18-cv-1464 (DWF/TNL)

                      Plaintiff,

 v.                                                      CASE MANAGEMENT
                                                               ORDER
 Stephen Joseph Craane, et al.,

                      Defendants.


       On May 29, 2018, Plaintiff filed a Complaint for Violation of Civil Rights under 42

U.S.C. § 1983 (ECF No. 1), naming as defendants Stephen Joseph Craane, Deborah Ann

MacNeil, Lou Joseph Augdahl, Diane Medchill, Kathy Reid, David Reishus, Nan Larson,

and Jane Does. Defendants Augdahl, Craane, and MacNeill filed a Joint and Separate

Answer to Plaintiff’s complaint on November 28, 2018 (ECF No. 16). Defendants Larson,

Medchill, Reid, and Reishus filed a Motion to Dismiss Plaintiff’s complaint on December

6, 2018 (ECF No. 20). That motion has been referred to the undersigned for a report and

recommendation pursuant to 28 U.S.C. § 636 and D. Minn. LR 72.1. Briefing on

Defendants’ motion to dismiss shall occur as follows:

              1. Plaintiff’s response is due on or before January 4, 2019.

              2. Defendants’ reply is due on or before January 18, 2019.

The motion will then be deemed submitted and the Court will issue its report and

recommendation based on the papers, without a hearing. The Court will issue a pre-trial

scheduling order after the motion to dismiss is ruled upon.


                                            1
       All prior consistent orders remain in full force and effect. Failure to comply with

any provision of this Order or any other prior consistent Order shall subject the non-

complying party, non-complying counsel and/or the party such counsel represents to any

and all appropriate remedies, sanctions and the like, including without limitation:

assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

exclusion or limitation of witnesses, testimony, exhibits and other evidence; striking of

pleadings; complete or partial dismissal with prejudice; entry of whole or partial default

judgment; and/or any other relief that this Court may from time to time deem appropriate.

       IT IS SO ORDERED.



Date: December 13, 2018                                  s/ Tony N. Leung
                                                  Tony N. Leung
                                                  United States Magistrate Judge
                                                  District of Minnesota


                                                  Washington v. Craane et al.
                                                  Case No. 18-cv-1464 (DWF/TNL)




                                             2
